ORDER ON MANDATE
PER CURIAM.
Whereas, the judgment of the court was entered on October 18, 1972 (268 So.2d 428) reversing the order of the Circuit Court for Dade County, Florida, in the above styled cause; and
Whereas, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, by its opinion and judgment filed May 30, 1973 (280 So.2d 678) and mandate now lodged in this court, quashed this court’s judgment, with directions;
Nor therefore, It is Ordered that the mandate of this court issued in this cause on November 28, 1972 is withdrawn, the judgment of this court filed October 18, 1972 is vacated, the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court, and the order of the trial court denying compulsory arbitration is reinstated and affirmed. Costs allowed shall be taxed in the trial court (Rule 3.16, subd. b, Florida Appellate Rules, 32 F.S.A.).